Title: 9 August., 9 August 1776
From: Adams, John,Continental Congress, Board of War,Continental Congress
To: 


       
       9 August. The congress resolved that the Secret Committee supply the Delaware battalion with those articles in the Committee’s possession thought necessary by the Board of War and that it also send 30,000 flints to General Washington (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:640; Note: The report for this date was tabled, but it is likely that the resolutions immediately following it proceeded from that report).
      